DETAILED ACTION
This is in response to the request for continued examination (RCE) filed 15 February 2022 to consider the amendment filed 17 January 2022.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 January 2022 has been entered.
As a result of the amendment, claims 1, 3, 11 and 19 are amended. Therefore, claims 1 - 20 are currently pending in the application. Claims 1, 11 and 19 are independent claims.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
In view of the amendments to the claims, the Examiner withdraws the previous objection to claims 1, 11 and 19 for informalities.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 - 5, 11 - 13, 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braswell et al. (NPL: “Enabling the On Demand Store with IBM Store Integration Framework”; February 2007; hereinafter “Braswell”) in view of Kakino (U.S. PGPub 2017/0186285; Jun. 29, 2017; hereinafter “Kakino”).
Regarding claim 1, Braswell teaches a method, comprising: [Section 14, starting page 339]
obtaining hardware settings for a terminal; [Device Characteristics Fig 14-19; A Device Characteristics record is used to configure all the devices that are attached to a POS client. (page 382); page 275 further teaches Inventory scans to “obtain hardware, software, and configuration information.”]
providing an interface to a modularized architecture comprising services;  [ImageBuilder GUI (page 371); Configure Panel, Fig 14-14; Configuring an image involves adapting it for a specific environment and specific hardware (page 373)]
receiving, from the interface, customizations to the services; [configure panel Fig 14-14, page 373 and Build panel, Fig 14-16; Use the Configure panel, shown in Figure 14-14, to customize the image to desired specifications. (page 373)]
creating an installation package that defines a processing environment from the hardware settings and the customizations; [The Build Panel Fig 14-16; Click Prepare and Build to create the disk image from the image template directory. (page 375)]
causing the installation package to be installed on the terminal with the processing environment initiated on the terminal; and [Section 14.10.8; After initializing Linux, it loads the STNJ image from the tftpboot/image directory of the branch server, followed by the Java image you built. (page 393)]
maintaining source code for the services [Section 14.9.1 (page 371) teaches building a default POS Client image, i.e. “a source code for the services”.] separate and independent of the customizations for the processing environment [Section 14.9.2 (page 377) teaches building dedicated STNJ images (i.e. a “customizations for the processing environment”) for a POS Client for Role-based configuration, which section 14.10 (page 397) teaches defines how the POS Client is configured and determines “all the characteristics a POS client requires to operate”.] by maintaining configuration files and a workflow data structure for the customizations [These STNJ images are “two additional images that you have to build and copy to the branch server” (page 377, section 14.9.2), thus the source code for the services are separate and independent of the configuration files and workflow customizations.] and by the services processing the configuration files and the workflow data structure to initiate the processing environment on the terminal as a customized instance of the processing environment for the terminal. [Section 14.10.7 (page 391) teaches that an image containing the POS Client image and the STNJ images are installed, thus the default image processes the configuration files in order to customize the instance of the POS client.]
While Braswell teaches that the method to create an install package may be performed on a terminal such as a Point-of-sale (POS) server application [page 323, 2nd bullet, A hosting platform for applications such as: - Point-of-sale (POS) server application], Braswell does not specifically teach that the services for the terminal at least comprise lane service, security service and cash management services.
However, in the related art of a register system [Abstract], Kakino teaches that a point of sale terminal [Fig 1, item 2A] at least comprises lane services, [item 25, scanner] security services, [item 21 processor, item 27, scale- user authentication service] and cash management services, [item 29, automatic change dispenser]
wherein the lane services comprises lane micro services comprising first customized features for a scanner, a bag scale, a produce scale, a touchscreen display, tri-lights, a card reader, a currency acceptor, a currency and coin dispenser, a camera, and a receipt printer, [item 25, 26, 28]
item authentication based on weight and captured item images, [When the merchandise code is input through the input unit, the processor 21 acquires the weight value of the merchandise identified by the merchandise code from the merchandise data file. By comparing a measured value on the scale unit 27 and the weight value from the merchandise data file, the processor 21 confirms validity of the merchandise registration. (¶ [0021])]
wherein the cash management services comprise cash management micro services comprising third customized features for managing and authenticating currency, processing checks, managing currency and coin denomination totals for scheduling of currency replenishment [The automatic change dispenser 29 performs a counting function of counting cash inserted from a slot and a payout function of paying out a change corresponding to change data. (¶ [0023])]
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that the Point-of-sale terminal of Braswell would comprise the lane services, security services and cash management services as taught by Kakino to achieve a point-of sale terminal that can improve the efficiency of a checkout process (Kakino: ¶ [0008])
Regarding claim 2, the combination of Braswell/Kakino teaches the method of claim 1, and Braswell in the combination further teaches obtaining further includes receiving the hardware settings from an agent that executes on the terminal and performs auto discovery for peripheral devices interfaced to the terminal. [Configuring an image involves adapting it for a specific environment and specific hardware.  (page 373); Page 644 further teaches administration tools to gather hardware and software information.]
Regarding claim 3, the combination of Braswell/Kakino teaches the method of claim 1, and Braswell in the combination further teaches providing further includes assembling the services as a default set of services, the configuration files, and the workflow data structure accessible to the interface based on the hardware settings. [you simply select a default configuration based on the system’s role in your store, which can be POS, help desk, service, gift registry, or many others. (§ 14.10, page 379)]
Regarding claim 4, the combination of Braswell/Kakino teaches the method of claim 1, and Braswell in the combination further teaches receiving further includes modifying the configuration files with user-interface settings received from a user operating the interface. [IBM Retail Environment for SUSE Linux POS Client Configuration allows you to configure the following: the document then lists several customized configurations that may be configured (§ 14.10, page 379); § 14.10.3; Device Characteristics records (page 382)]
Regarding claim 5, the combination of Braswell/Kakino teaches the method of claim 1, and Braswell in the combination further teaches modifying further includes modifying the configuration files with specific features associated with specific ones of the services as identified by the user through the interface. [Fig 14-20; “Edit existing device records” teaches editing device configurations (page 383)]
Regarding claim 11, Braswell teaches a method, comprising: [§ 14, pages 339-390]
providing a modular architecture of transaction terminal services hosted on nodes of a network; [Fig 9-1; (page 278)]
identifying a transaction terminal type associated with a target transaction terminal; [you simply select a default configuration based on the system’s role in your store, which can be POS, help desk, service, gift registry, or many others. (§ 14.10, page 379)]
[you simply select a default configuration based on the system’s role in your store, which can be POS, help desk, service, gift registry, or many others. (§ 14.10, page 379)]
receiving, through an interface, customized configurations to a default set; [IBM Retail Environment for SUSE Linux POS Client Configuration allows you to configure the following: the document then lists several customized configurations that may be configured (§ 14.10, page 379)]
recording the customized configurations in configuration files and a workflow data structure; [§ 14.10.3; Device Characteristics records (page 382)]
generating an installation package based on the default set, the customized configurations, the configuration files, and the workflow data structure; [§ 14.10.6; You use a Client Role to define all the configuration information that is required for a POS client. (page 389)]
initiating a customized processing environment on the target transaction terminal by installing the installation package on the target transaction terminal; and [§ 14.10.7, step 3. Copy the POS Client image and stnj files from the build server, located in opt/SLES/POS/image, to the /tftpboot/boot directory on the branch server. (page 390)]
maintaining source code for the services [Section 14.9.1 (page 371) teaches building a default POS Client image, i.e. “a source code for the services”.] separate and independent of the customizations for the processing environment [Section 14.9.2 (page 377) teaches building dedicated STNJ images (i.e. a “customizations for the processing environment”) for a POS Client for Role-based configuration, which section 14.10 (page 397) teaches defines how the POS Client is configured and determines “all the characteristics a POS client requires to operate”.] by maintaining configuration files and a workflow data structure for the customizations [These STNJ images are “two additional images that you have to build and copy to the branch server” (page 377, section 14.9.2), thus the source code for the services are separate and independent of the configuration files and workflow customizations.] and by the services processing the configuration files and the workflow data structure to initiate the processing environment on the terminal as a customized instance of the processing environment for the terminal. [Section 14.10.7 (page 391) teaches that an image containing the POS Client image and the STNJ images are installed, thus the default image processes the configuration files in order to customize the instance of the POS client.]
While Braswell teaches that the method to create an install package may be performed on a terminal such as a Point-of-sale(POS) server application [page 323, 2nd bullet, A hosting platform for applications such as: - Point-of-sale (POS) server application], Braswell does not specifically teach that the services for the terminal at least comprise lane service, security service and cash management services.
However, in the related art of a register system [Abstract], Kakino teaches that a point of sale terminal [Fig 1, item 2A] at least comprises lane services, [item 25, scanner] security services, [item 21 processor, item 27, scale] and cash management services, [item 29, automatic change dispenser]
wherein the lane services comprises lane micro services comprising first customized features for a scanner, a bag scale, a produce scale, a touchscreen display, tri-lights, a card reader, a currency acceptor, a currency and coin dispenser, a camera, and a receipt printer, [item 25, 26, 28]
wherein the security services comprises security micro services comprising second customized features for customer authentication, transaction authentication, and item authentication based on weight and captured item images, [When the merchandise code is input through the input unit, the processor 21 acquires the weight value of the merchandise identified by the merchandise code from the merchandise data file. By comparing a measured value on the scale unit 27 and the weight value from the merchandise data file, the processor 21 confirms validity of the merchandise registration. (¶ [0021])]
wherein the cash management services comprise cash management micro services comprising third customized features for managing and authenticating currency, processing checks, managing currency and coin denomination totals for scheduling of currency replenishment [The automatic change dispenser 29 performs a counting function of counting cash inserted from a slot and a payout function of paying out a change corresponding to change data. (¶ [0023])]
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that the Point-of-sale terminal of Braswell would comprise the lane services, security services and cash management services as taught by Kakino to achieve a point-of sale terminal that can improve the efficiency of a checkout process (Kakino: ¶ [0008])
Regarding claim 12, the combination of Braswell/Kakino teaches the method of claim 11, and Braswell in the combination further teaches obtaining hardware settings associated with peripherals interfaced to the target transaction terminal. [Configuring an image involves adapting it for a specific environment and specific hardware.  (page 373); Page 644 further teaches administration tools to gather hardware and software information.]
Regarding claim 13, the combination of Braswell/Kakino teaches the method of claim 11, and Braswell in the combination further teaches assembling further includes adjusting the default set based on the hardware settings. [you simply select a default configuration based on the system’s role in your store, which can be POS, help desk, service, gift registry, or many others. (§ 14.10, page 379)]
Regarding claim 15, the combination of Braswell/Kakino teaches the method of claim 11, and Braswell in the combination further teaches recording further includes adjusting user-interface settings within the configuration files based on particular custom configurations received through the interface. [IBM Retail Environment for SUSE Linux POS Client Configuration allows you to configure the following: the document then lists several customized configurations that may be configured (§ 14.10, page 379); § 14.10.3; Device Characteristics records (page 382)]
Regarding claim 19, Braswell teaches a system, comprising: a processor; a non-transitory computer-readable storage medium having executable instructions representing a processing environment creator; and the processing environment creator when executed by the processor from the non-transitory computer-readable storage medium cause the processor to: [Fig 7-1, Tivoli server Endpoint manager; § 7.1 page 137, first bullet]
The claim then recites the method of claim 11, and is rejected under a similar rational as regarding claim 11 above.
Claim 6 - 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braswell in view of Huber (U.S. PGPub 2014/0012802; Jan. 9, 2014; hereinafter “Huber”).
Regarding claim 6, Braswell teaches the method of claim 5. While Braswell teaches determining a workflow [§ 19.2.1; page 600], Braswell does not teach modifying further includes automatically adjusting the workflow data structure based on the specific features and providing the modified workflow data structure to the user for modification through the interface.
However, in the related art of workflow management system [Abstract], Huber teaches modifying further includes automatically adjusting the workflow data structure based on the specific features [a precise sequence of the workflow depends on the actual data included in the database device 5d, i.e. the actual data is considered when executing the workflow, here in the form of parameters, in order to adjust the process of the workflow to the actual status of the IT-infrastructure. (¶ [0052])] and providing the modified workflow data structure to the user for modification through the interface. [The arrow P1 starts at a workflow draft device 5ea, marked as "workflow designer", which preferably provides a user interface by which user interface a user can access the workflow templates V1, in order to prepare new and/or adjusted workflow templates and save them in the storage device 5b. (¶ [0053])]
Huber further teaches allowed to “enrich a workflow … with tactual data of the IT-infastructure and this way to adjust its execution to an actual status of the IT-infrastructure” (¶ [0051])
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to apply the teaching of Huber with the method of Braswell to achieve a method in which a workflow is based on specific hardware features
Regarding claim 7, the combination of Braswell/Huber teaches the method of claim 6, and Huber in the combination further teaches automatically adjusting further includes receiving modifications to the modified workflow data structure from the user through the interface. [The arrow P1 starts at a workflow draft device 5ea, marked as "workflow designer", which preferably provides a user interface by which user interface a user can access the workflow templates V1, in order to prepare new and/or adjusted workflow templates and save them in the storage device 5b. (¶ [0053])]
Regarding claim 14, Braswell teaches the method of claim 11. While Braswell teaches determining a workflow [§ 19.2.1; page 600], Braswell does not teach recording further includes 
However, in the related art of workflow management system [Abstract], Huber teaches further includes adjusting a process flow for the default set based on particular custom configurations received through the interface for the workflow data structure. [The arrow P1 starts at a workflow draft device 5ea, marked as "workflow designer", which preferably provides a user interface by which user interface a user can access the workflow templates V1, in order to prepare new and/or adjusted workflow templates and save them in the storage device 5b. (¶ [0053])]
Huber further teaches allowed to “enrich a workflow … with tactual data of the IT-infastructure and this way to adjust its execution to an actual status of the IT-infrastructure” (¶ [0051])
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to apply the teaching of Huber with the method of Braswell to achieve a method in which a workflow is based on specific hardware features
Claim 8 - 10, 16 - 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braswell in view of Kakino and further in view of  Markande et al. (U.S. PGPub 2014/0026122; Jan. 23, 2014; hereinafter “Markande”).
Regarding claim 8, the combination of Braswell/Kakino teaches the method of claim 1. While Braswell teaches testing is required [Prior to distribution, you must create and test a software package on a system similar to the eventual target machines. (page 227)], the combination does not specifically teach creating a virtual machine on a server that simulates the hardware settings with the installation package installed and the processing environment initiated within the virtual machine.
[Fig 3, steps 320 - 370; ¶¶ [0052]-[0053] teach creating a cloud (i.e. virtual) machine and simulating the configuration on the virtual machine.]
Markande further teaches that virtual testing will “allow the applications to be subjected to high volume test loads that mimic loads the applications are expected to be subjected to in realtime when released for production use.” (¶ [0003])
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to apply the teaching of virtual testing of Markande to the method of the combination of Braswell/Kakino to achieve a method in which the configuration is tested on a virtually machine for the benefit of mimicking load the applications are expected to be subjected to when released for production use.
Regarding claim 9, the combination of Braswell/Kakino/Markande teaches the method of claim 8 and Markande in the combination further teaches creating the virtual machine further includes processing mock transactions on the virtual machine. [test loads that mimic loads the applications are expected to be subjected to (¶ [0003])]
Regarding claim 10, the combination of Braswell/Kakino/Markande teaches the method of claim 9 and Markande in the combination further teaches processing further includes adjusting the customizations based on the processing within the installation package. [These usage metrics can be used by the system 100 to determine whether an AUT or underlying cloud resources are to be scaled up or down. (¶ [0018])]
Regarding claim 16, the combination of Braswell/Kakino teaches the method of claim 1. While Braswell teaches testing is required [Prior to distribution, you must create and test a software package on a system similar to the eventual target machines. (page 227)], the combination does not specifically teach creating a virtual machine on a server that simulates the hardware settings with the installation package installed and the processing environment initiated within the virtual machine.
However, in the related art of testing of applications, Markande teaches creating a virtual machine on a server that simulates the hardware settings with the installation package installed and the processing environment initiated within the virtual machine. [Fig 3, steps 320 - 370; ¶¶ [0052]-[0053] teach creating a cloud (i.e. virtual) machine and simulating the configuration on the virtual machine.]
Markande further teaches that virtual testing will “allow the applications to be subjected to high volume test loads that mimic loads the applications are expected to be subjected to in realtime when released for production use.” (¶ [0003])
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to apply the teaching of virtual testing of Markande to the method of Braswell to achieve a method in which the configuration is tested on a virtually machine for the benefit of mimicking load the applications are expected to be subjected to when released for production use.
Regarding claim 17, the combination of Braswell/Kakino/Markande teaches the method of claim 16, and Markande in the combination further teaches testing further includes modifying the installation package based on results of the testing through changes received via the interface. [These usage metrics can be used by the system 100 to determine whether an AUT or underlying cloud resources are to be scaled up or down. (¶ [0018])]
Regarding claim 18, the combination of Braswell/Kakino/Markande teaches the method of claim 16, and Markande in the combination further teaches testing further includes automatically modifying the installation package based on results of the testing. [Usage metrics can be generated by the agents and sent to a central server, where they can be accessed and analyzed by other components of the system 100. (¶ [0024])]
Regarding claim 20, the claim recites the limitations of claim 16, and is rejected under a similar rational as regarding claim 16 above.
Response to Arguments
Applicant's arguments filed 17 January 2022 have been fully considered but they are not persuasive. 
The applicant states that they are unable to find any teaching in the previously cited references for the limitation directed towards “where source code for the service is maintained separately and independently of the customizations where the services process configuration files and a workflow data structure to initiate an instance of the customized processing environment”. [Remarks, page 7, li 20-25]
The Examiner respectfully disagrees. As described in the rejections of claims 1 and 11 above, Braswell teaches a default POS Client image and dedicated STNJ images which are maintained separately. The POS Client image is a general source code for the services of the POS client. The STNJ image contains customizations to define all the characteristics, including configuration and workflows, necessary for the POS Client to operate. Thus, Braswell in the combination of Braswell/Kakino teaches the limitations of the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA NEVELN whose telephone number is (571)272-9865. The examiner can normally be reached Monday - Friday: 9:00 AM - 5:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571)272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.N./            Examiner, Art Unit 2186       

/KIM HUYNH/            Supervisor Patent Examiner, Art Unit 2186